UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7851


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

AARON JEROME LYLES,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:00-cr-00055-H-1; 4:13-cv-00116-H)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Jerome Lyles, Appellant Pro Se. Shailika K. Shah, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aaron         Jerome   Lyles      seeks       to    appeal       the     district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate       of     appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent      “a    substantial       showing          of    the    denial       of    a

constitutional        right.”          28    U.S.C.      § 2253(c)(2).              When      the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable        jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,        537 U.S. 322,       336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lyles has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny Lyles’ motion for a

transcript       at   government        expense,         and    dismiss       the     appeal.

We dispense      with      oral    argument       because       the   facts        and   legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3